I think that part of Sec. 1 of Chapter 20235, Acts of 1941, reading as follows: "and shall not have obtained and placed of record a deed to the property or a decree of a court of competent jurisdiction recognizing his rights thereunto, and is not in actual possession of the property covered by the contract or by the assignment, as defined in paragraph 2935 (2) of the Revised General Statutes of 1920 (par. 4655 (2) Compiled General Laws of Florida, 1927) he, his widow, heirs, personal representatives, successors and assigns, shall have no further interest in the property described in the contract, or the assignment, by virtue thereof," is void and of no effect because it proposes to deprive one of the property rights without due process of law. This is true because one who contracted prior to January 1, 1930, to purchase a parcel of real estate fully performed his contract, received a good and sufficient deed of conveyance from the grantor, but failed to record and thereafter lost his deed, is deprived of his vested property right, viz: his title to the land which he acquired by the deed without having his day in court, without *Page 723 
being made a party to any suit in which his title is challenged, and without any notice other than the enactment of the statute, which I think is not effective to, of itself, deprive one of vested title.
Assuming that this part of the Act is unconstitutional and void, the decree should be reversed.
BROWN, J., concurs.